Exhibit INDIANA GAS COMPANY, INC. REPORTING PACKAGE For the year ended December 31, 2008 Contents Page Number Audited Financial Statements Independent Auditors’ Report 2 Balance Sheets 3-4 Statements of Income 5 Statements of Cash Flows 6 Statements of Common Shareholder’s Equity 7 Notes to Financial Statements 8 Results of Operations 21 Selected Operating Statistics 24 Additional Information This annual reporting package provides additional information regarding the operations Indiana Gas Company, Inc. (Indiana Gas) that is supplemental to the information contained in the 2008 annual reports filed on Form 10-K of Vectren Corporation (Vectren) and Vectren Utility Holdings, Inc. (Utility Holdings), the parent companies ofIndiana Gas.Vectren and Utility Holdings make available their Securities and Exchange Commission filings and recent annual reports free of charge through Vectren’s website at www.vectren.com. Frequently Used Terms AFUDC:allowance for funds used during construction MCF / MMCF / BCF:thousands / millions / billions of cubic feet APB:Accounting Principles Board MDth / MMDth:thousands / millions of dekatherms EITF:Emerging Issues Task Force OUCC:Indiana Office of the Utility Consumer Counselor FASB:Financial Accounting Standards Board PUCO:Public Utilities Commission of Ohio FERC:Federal Energy Regulatory Commission SFAS:Statement of Financial Accounting Standards IDEM:Indiana Department of Environmental Management USEPA:United States Environmental Protection Agency IURC:Indiana Utility Regulatory Commission Throughput:combined gas sales and gas transportation volumes Table of Contents INDEPENDENT AUDITORS’ REPORT To the Shareholder and Board of Directors of Indiana Gas Company, Inc.: We have audited the accompanying balance sheets of Indiana Gas Company, Inc. (the “Company”) as of December 31, 2008 and 2007, and the related statements of income, common shareholder’s equity, and cash flows for the years then ended. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with generally accepted auditing standards as established by the Auditing Standards Board (United States) and in accordance with the auditing standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining,on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, such financial statements present fairly, in all material respects, the financial position of Indiana Gas Company, Inc. as of December 31, 2008 and 2007, and the results of its operations and its cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. /s/DELOITTE & TOUCHE, LLP Indianapolis, Indiana February 18, 2009 -2- Table of Contents FINANCIAL STATEMENTS INDIANA GAS COMPANY, INC. BALANCE SHEETS (In thousands) December 31, 2008 2007 ASSETS Utility Plant Original cost $ 1,503,756 $ 1,430,999 Less:accumulated depreciation & amortization 551,004 514,868 Net utility plant 952,752 916,131 Current Assets Cash & cash equivalents 2,712 2,249 Accounts receivable - less reserves of $2,736 & $1,218, respectively 65,955 50,580 Receivables due from other Vectren companies 3,686 74 Accrued unbilled revenues 86,837 69,083 Inventories 16,225 11,690 Prepayments & other current assets 76,248 70,715 Total current assets 251,663 204,391 Investment in the Ohio operations 245,965 238,462 Other investments 6,626 6,355 Regulatory assets 32,382 35,243 Other assets 5,650 7,651 TOTAL ASSETS $ 1,495,038 $ 1,408,233 The accompanying notes are an integral part of these financial statements. -3- Table of Contents INDIANA GAS COMPANY, INC. BALANCE SHEETS (In thousands) December 31, 2008 2007 LIABILITIES & SHAREHOLDER'S EQUITY Common Shareholder's Equity Common stock (no par value) $ 367,995 $ 367,995 Retained earnings 106,997 102,026 Total common shareholder's equity 474,992 470,021 Long-term debt payable to third parties - net of current maturities & debt subject to tender 121,000 121,000 Long-term debt payable to Utility Holdings 279,935 257,855 Total long-term debt, net 400,935 378,855 Commitments & Contingencies (Notes 4, 7-8) Current Liabilities Accounts payable 56,650 52,055 Accounts payable to affiliated companies 61,022 56,954 Payables to other Vectren companies 16,654 15,422 Refundable natural gas costs 1,618 11,933 Accrued liabilities 62,994 54,054 Short-term borrowings payable to Utility Holdings 116,887 86,234 Current maturities of long-term debt - - Long-term debt subject to tender - - Total current liabilities 315,825 276,652 Deferred Income Taxes & Other Liabilities Deferred income taxes 100,729 88,263 Regulatory liabilities 172,099 162,775 Deferred credits & other liabilities 30,458 31,667 Total deferred income taxes & other liabilities 303,286 282,705 TOTAL LIABILITIES & SHAREHOLDER'S EQUITY $ 1,495,038 $ 1,408,233 The accompanying notes are an integral part of these financial statements. -4- Table of Contents INDIANA GAS COMPANY, INC. STATEMENTS OF INCOME (In thousands) Year Ended December 31, 2008 2007 OPERATING REVENUES $ 864,955 $ 762,858 COST OF GAS 594,890 512,800 270,065 250,058 OPERATING EXPENSES Other operating 105,826 101,350 Depreciation & amortization 52,951 50,272 Taxes other than income taxes 20,254 20,740 Total operating expenses 179,031 172,362 OPERATING INCOME 91,034 77,696 Other expense - net (547 ) (575 ) Interest expense 29,217 27,087 INCOME BEFORE INCOME TAXES 61,270 50,034 Income taxes 24,878 23,132 Equity in earnings of the Ohio operations - net of tax 7,503 6,641 NET INCOME $ 43,895 $ 33,543 The accompanying notes are an integral part of these financial statements. -5- Table of Contents INDIANA GAS COMPANY, INC. STATEMENTS OF CASH FLOWS (In thousands) Year Ended December 31, 2008 2007 CASH FLOWS FROM OPERATING ACTIVITIES Net income $ 43,895 $ 33,543 Adjustments to reconcile net income to cash from operating activities: Depreciation & amortization 52,951 50,272 Provision for uncollectible accounts 7,003 6,743 Deferred income taxes & investment tax credits 16,281 5,706 Expense portion of pension & postretirement periodic benefit cost 860 1,207 Equity in earnings of the Ohio operations - net of tax (7,503 ) (6,641 ) Other non-cash charges - net 3,120 2,267 Changes in working capital accounts: Accounts receivable, including due from Vectren companies & accrued unbilled revenue (43,745 ) 3,136 Inventories (5,439 ) 5,595 Recoverable/refundable natural gas costs (10,316 ) (14,119 ) Prepayments & other current assets (7,612 ) 111 Accounts payable, including to Vectren companies & affiliated companies 10,216 23,685 Accrued liabilities 6,758 (1,572 ) Changes in noncurrent assets 3,726 (12,325 ) Changes in noncurrent liabilities (10,302 ) (6,725 ) Net cash flows from operating activities 59,893 90,883 CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from long-term term debt payable to Utility Holdings 22,220 14,017 Requirements for: Retirement of long-term debt (140 ) (6,500 ) Dividend to parent (38,924 ) (30,803 ) Net change in short-term borrowings, including from Utility Holdings 30,653 19,608 Net cash flows from financing activities 13,809 (3,678 ) CASH FLOWS FROM INVESTING ACTIVITIES Proceeds from: Other investments 339 - Requirements for : Capital expenditures (71,963 ) (87,136 ) Other investments (1,615 ) (473 ) Net cash flows from investing activities (73,239 ) (87,609 ) Net change in cash & cash equivalents 463 (404 ) Cash & cash equivalents at beginning of period 2,249 2,653 Cash & cash equivalents at end of period $ 2,712 $ 2,249 Cash paid during the year for: Interest $ 28,475 $ 26,399 Income taxes 2,973 17,276 The accompanying notes are an integral part of these financial statements. -6- Table of Contents INDIANA GAS COMPANY, INC. STATEMENTS OF COMMON SHAREHOLDER’S EQUITY (In thousands) Common Retained Stock Earnings Total Balance at January 1, 2007 $ 367,995 $ 99,286 $ 467,281 Net income & comprehensive income 33,543 33,543 Common stock: Dividends to parent (30,803 ) (30,803 ) Balance at December 31, 2007 $ 367,995 $ 102,026 $ 470,021 Net income & comprehensive income 43,895 43,895 Common stock: Dividends to parent (38,924 ) (38,924 ) Balance at December 31, 2008 $ 367,995 $ 106,997 $ 474,992 The accompanying notes are an integral part of these financial statements. -7- Table of Contents INDIANA GAS COMPANY, INC. NOTES TO THE FINANCIAL STATEMENTS 1. Organization and Nature of Operations Indiana Gas Company, Inc. (the Company, Indiana Gas or Vectren North), an Indiana corporation, provides energy delivery services to over 568,000 natural gas customers located in central and southern Indiana.Indiana Gas is a direct, wholly owned subsidiary of Vectren Utility Holdings, Inc. (Utility Holdings).Utility Holdings is a direct, wholly owned subsidiary of Vectren Corporation (Vectren).Indiana Gas generally does business as Vectren Energy Delivery of Indiana, Inc.Vectren is an energy holding company headquartered in Evansville, Indiana. Investment in the Ohio Operations The Company holds a 47 percent interest in the Ohio operations, which provide energy delivery services to approximately 317,000 natural gas customers located near Dayton in west central Ohio. The remaining 53 percent ownership in the Ohio operations interest is held by Vectren Energy Delivery of Ohio, Inc. (VEDO or Vectren Ohio), and VEDO is the operator of the assets. VEDO is also a wholly owned subsidiary of Utility Holdings. The Ohio operations typically do business as Vectren Energy Delivery of Ohio, Inc. Indiana Gas’ ownership is accounted for using the equity method in accordance with APB Opinion No. 18, “The Equity Method of Accounting for Investments in Common Stock” and is included in Investment in the Ohio operations, and its interest in the results of operations is included in Equity in earnings of the Ohio operations.Additional information on the Company’s investment in the Ohio operations is included in Note 3. 2. Summary of Significant Accounting Policies A. Revenues Revenues are recorded as products and services are delivered to customers.To more closely match revenues and expenses, the Company records revenues for all gas delivered to customers but not billed at the end of the accounting period. B. Utility Receipts Taxes Excise taxes and a portion of utility receipts taxes are included in rates charged to customers.Accordingly, the Company records these taxes received as a component of operating revenues.Expense associated with excise and utility receipts taxes are recorded as a component of Taxes other than income taxes. C. Earnings Per Share Earnings per share information is not presented herein.The common stock of Indiana Gas is wholly owned by Vectren Utility Holdings, Inc. D. Cash & Cash Equivalents All highly liquid investments with an original maturity of three months or less at the date of purchase are considered cash equivalents. E. Inventories Inventories consist of the following: At December 31, (In thousands) 2008 2007 Gas in storage - at LIFO cost $ 12,096 $ 8,336 Materials & supplies 3,313 2,666 Other 816 688 Total inventories $ 16,225 $ 11,690 Based on the average cost of gas purchased during December, the cost of replacing gas in storage carried at LIFO cost exceeded LIFO cost at December 31, 2008, and 2007, by approximately $21 million and $26 million, respectively.All other inventories are carried at average cost. -8- Table of Contents F. Utility Plant & Depreciation Utility plant is stated at historical cost, including AFUDC.Depreciation rates are established through regulatory proceedings and are applied to all in-service utility plant.The original cost of utility plant, together with depreciation rates expressed as a percentage of original cost, follows: At and For the Year Ended December 31, (In thousands) 2008 2007 Original Cost Depreciation Rates as a Percent of Original Cost Original Cost Depreciation Rates as a Percent of Original Cost Utility plant $ 1,453,408 3.8 % $ 1,402,680 3.8 % Construction work in progress 50,348 - 28,319 - Total original cost $ 1,503,756 $ 1,430,999 AFUDC represents the cost of borrowed and equity funds which are used for construction purposes, and charged to construction work in progress during the construction period.AFUDC is included in Other – net in the Statements of Income.The total AFUDC capitalized into utility plant and the portion of which was computed on borrowed and equity funds for all periods reported follows: Year Ended December 31, (In thousands) 2008 2007 AFUDC – borrowed funds $ 427 $ 838 AFUDC – equity funds - 27 Total AFUDC capitalized $ 427 $ 865 Maintenance and repairs, including the cost of removal of minor items of property and planned major maintenance projects, are charged to expense as incurred.When property that represents a retirement unit is replaced or removed, the remaining historical value of such property is charged to Utility plant, with an offsetting charge to Accumulated depreciation.Costs to dismantle and remove retired property are recovered through the depreciation rates identified above. G. Impairment Review of Long-Lived Assets Long-lived assets are reviewed as facts and circumstances indicate that the carrying amount may be impaired.This review is performed in accordance with SFAS No. 144 “Accounting for the Impairment or Disposal of Long-Lived Assets” (SFAS 144).SFAS 144 establishes one accounting model for all impaired long-lived assets and long-lived assets to be disposed of by sale or otherwise.SFAS 144 requires that the evaluation for impairment involve the comparison of an asset’s carrying value to the estimated future cash flows that the asset is expected to generate over its remaining life.If this evaluation were to conclude that the carrying value of the asset is impaired, an impairment charge would be recorded based on the difference between the asset’s carrying amount and its fair value (less costs to sell for assets to be disposed of by sale) as a charge to operations or discontinued operations. H. Regulation Retail public utility operations affecting Indiana customers are subject to regulation by the IURC, and retail public utility operations affecting customers of the Ohio operations are subject to regulation by the PUCO.The Company’s accounting policies give recognition to the rate-making and accounting practices of these agencies and to accounting principles generally accepted in the United States, including the provisions of SFAS No. 71 “Accounting for the Effects of Certain Types of Regulation” (SFAS 71). Refundable or Recoverable Gas Costs All metered gas rates contain a gas cost adjustment clause that allows the Company to charge for changes in the cost of purchased gas.The Company records any under-or-over-recovery resulting from gas adjustment clauses each month in revenues.A corresponding asset or liability is recorded until the under or over-recovery is billed or refunded to utility customers.The cost of gas sold is charged to operating expense as delivered to customers. -9- Table of Contents Regulatory Assets and Liabilities Regulatory assets represent probable future revenues associated with certain incurred costs, which will be recovered from customers through the ratemaking process.Regulatory liabilities represent probable expenditures by the Company for removal costs or future reductions in revenues associated with amounts that are to be credited to customers through the ratemaking process.The Company assesses the recoverability of costs recognized as regulatory assets and liabilities and the ability to continue to account for its activities based on the criteria set forth in SFAS 71.Based on current regulation, the Company believes such accounting is appropriate.If all or part of the Company's operations cease to meet the criteria of SFAS 71, a write-off of related regulatory assets and liabilities could be required.In addition, the Company would be required to determine any impairment to the carrying value of its utility plant and other regulated assets. Regulatory assets consist of the following: At December 31, (In thousands) 2008 2007 Amounts currently recovered through customer rates related to: Authorized trackers $ 16,263 $ 18,841 Unamortized debt issue costs & premiums paid to reacquire debt 6,918 7,788 Rate case expenses 597 - 23,778 26,629 Future amounts recoverable from ratepayers related to: Income taxes- deferred income taxes 7,577 7,639 Income taxes- transition to SFAS 109 1,001 975 Other 26 - Total regulatory assets $ 32,382 $ 35,243 Indiana Gas is not earning a return on the $23.7 million currently being recovered through base rates.The weighted average recovery period of regulatory assets currently being recovered is 14 years.The Company has rate orders for deferred costs not yet in rates and therefore believes that future recovery is probable. Regulatory liabilities At December 31, 2008 and 2007, the Company has approximately $172.1 million and $162.8 million, respectively, in regulatory liabilities.Of these amounts, $161.9 million and $156.4 million relate to cost of removal obligations. The Company collects an estimated cost of removal of its utility plant through depreciation rates established in regulatory proceedings.The Company records amounts expensed in advance of payments as a Regulatory liability because the liability does not meet the threshold of an asset retirement obligation as defined by SFAS No. 143, “Accounting for Asset Retirement Obligations” and its related interpretations (SFAS 143). I. Asset Retirement Obligations A portion of removal costs related to interim retirements of gas utility pipeline meet the definition of an asset retirement obligation (ARO).SFAS 143 requires entities to record the fair value of a liability for a legal ARO in the period in which it is incurred.When the liability is initially recorded, the entity capitalizes a cost by increasing the carrying amount of the related long-lived asset.The liability is accreted, and the capitalized cost is depreciated over the useful life of the related asset.Upon settlement of the liability, an entity either settles the obligation for its recorded amount or incurs a gain or loss.To the extent regulation is involved, such gain or loss may be deferred. ARO’s included in Other liabilities total $11.9 million and $7.5 million at December 31, 2008 and 2007, respectively.During 2008, the Company recorded accretion of $0.4 million and increases in estimates, net of cash payments of $4.0 million.During 2007, the Company recorded accretion of $0.4 million. -10- Table of Contents J. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from these estimates. K. Other Significant Policies Included elsewhere in these notes are significant accounting policies related to the investment in the Ohio operations (Note 3), intercompany allocations and income taxes (Note 4) and derivatives (Note 10). 3. Investment in the Ohio Operations The Company’s investment in the Ohio operations is accounted for using the equity method of accounting.The Company’s share of the Ohio operations after tax earnings is recorded in Equity in earnings of the Ohio operations.Because the Ohio operations is responsible for its income taxes and is also within Vectren’s consolidated tax group, no additional tax provision for these earnings is included in these financial statements.Dividends are recorded as a reduction of the carrying value of the investment when received.Goodwill, which is a component of the Company’s net investment, is accounted for in accordance with SFAS No. 142, “Goodwill and Other Intangible Assets” (SFAS 142).SFAS 142 uses an impairment-only approach to account for the effect of goodwill on the operating results. Following is summarized financial data of the Ohio operations: Year Ended December 31, (In thousands) 2008 2007 Operating revenues $ 408,098 $ 374,320 Operating income after income taxes 15,623 14,882 Net income 15,965 14,129 At December 31, (In thousands) 2008 2007 Net utility plant $ 346,567 $ 336,489 Current assets 194,700 146,312 Goodwill - net 199,457 199,457 Other non-current assets 21,171 20,095 Total assets $ 761,895 $ 702,353 Owners' net investment $ 442,874 $ 433,520 Current liabilities 167,103 134,578 Noncurrent liabilities 151,918 134,255 Total liabilities & owners' net investment $ 761,895 $ 702,353 Vectren Energy Delivery of Ohio, Inc. (VEDO) Gas Base Rate Order Received On January 7, 2009, the PUCO issued an order approving the stipulation reached in the VEDO rate case.The order provides for a rate increase of nearly $14.8 million, an overall rate of return of 8.89 percent on rate base of about $235 million; an opportunity to recover costs of a program to accelerate replacement of cast iron and bare steel pipes, as well as certain service risers; and base rate recovery of an additional $2.9 million in conservation program spending. The order also adjusts the rate design that will be used to collect the agreed-upon revenue from VEDO's residential customers.The order authorizes the use of a straight fixed variable rate design which places all, or most, of the fixed cost recovery in the customer service charge.Using a phased in approach, revenues based on volumes sold will be entirely replaced with a fixed charge after one year.A straight fixed variable design mitigates some weather risk as well as the effects of declining usage, similar to the Company’s lost margin recovery mechanism, which expired when this new rate design went into effect in February 2009. In 2008, results include approximately $4.3 million of revenue from the existing lost margin recovery mechanism that will not continue once this base rate increase is in effect.The OCC has filed a request for rehearing on the rate design finding by the PUCO.The rehearing request mirrors similar requests filed by the OCC in each case where the PUCO has approved similar rate designs, and all such requests have been denied. -11- Table of Contents With this rate order the Company has in place for its Ohio gas territory rates that allow for the phased implementation of a straight fixed variable rate design that mitigates both weather risk and lost margin; tracking of bad debt and percent of income payment plan (PIPP) expenses; base rate recovery of pipeline integrity management expense; timely recovery of costs associated with the accelerated replacement of bare steel and cast iron pipes, as well as certain service risers; and expanded conservation programs now totaling up to $5 million in annual expenditures. Vectren Energy Delivery of Ohio, Inc. Begins Process to Exit the Merchant Function On August 20, 2008, the PUCO approved an auction selecting qualified wholesale suppliers to provide the gas commodity to the Company for resale to its customers at auction-determined standard pricing.This standard pricing is comprised of the monthly NYMEX settlement price plus a fixed adder.This auction, which is effective from October 1, 2008 through March 31, 2010, is the initial step in exiting the merchant function in the Company’s Ohio service territory.The approach eliminates the need for monthly gas cost recovery (GCR) filings and prospective PUCO GCR audits.On October 1st, VEDO’s entire natural gas inventory was transferred, receiving proceeds of approximately $107 million.The PUCO has also provided for an Exit Transition Cost rider, which allows the Company to recover costs associated with the transition.As the cost of gas is currently passed through to customers through a PUCO approved recovery mechanism, the impact of exiting the merchant function should not have a material impact on Company earnings or financial condition. 4. Transactions with Other Vectren Companies Support Services and Purchases Vectren and Utility Holdings provide corporate and general and administrative assets and services to the Company and allocates costs to the Company, including costs for share-based compensation and for pension and other postretirement benefits that are not directly charged to subsidiaries.These costs have been allocated using various allocators, including number of employees, number of customers and/or the level of payroll, revenue contribution and capital expenditures.Allocations are at cost.Indiana Gas received corporate allocations totaling $73.8 million and $69.3 million for the years ended December 31, 2008, and 2007, respectively. Retirement Plans and Other Postretirement Benefits Vectren has multiple defined benefit pension plans and postretirement plans that require accounting as described in SFAS No. 158 “Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans-an amendment of FASB Statements No. 87, 88, 106, and 132(R)” (SFAS 158), which it adopted on December 31, 2006.An allocation of cost is determined, comprised of only service cost and interest on that service cost, by subsidiary based on headcount at each measurement date.These costs are directly charged to individual subsidiaries.Other components of costs (such as interest cost and asset returns) are charged to individual subsidiaries through the corporate allocation process discussed above.Neither plan assets nor the ending liability is allocated to individual subsidiaries since these assets and obligations are derived from corporate level decisions.Further, Vectren satisfies the future funding requirements of plans and the payment of benefits from general corporate assets.This allocation methodology is consistent with “multiemployer” benefit accounting as described in SFAS 87 and 106. For the years ended December 31, 2008 and 2007, periodic pension costs totaling $0.9 million and $1.5 million, respectively, was directly charged by Vectren to the Company.For the years ended December 31, 2008 and 2007, other periodic postretirement benefit costs totaling $0.3 million and $0.2 million, respectively, was directly charged by Vectren to the Company.As of December 31, 2008, and 2007, $2.8 million and $6.4 million, respectively, is included in Deferred credits & other liabilities and represents costs directly charged to the Company that is yet to be funded to Vectren, and $3.2 million and $4.5 million, respectively, is included in Other assets for amounts funded in advance to Vectren. -12- Table of Contents Share-Based Incentive Plans and Deferred Compensation Plans Indiana Gas does not have share-based compensation plans separate from Vectren.An insignificant number of Indiana Gas’ employees participate in Vectren’s share-based compensation plans.The Company recognizes its allocated portion of expenses in accordance with FASB Statement 123 (revised 2004), “Share-Based Payments” (SFAS 123R).As of December 31, 2008 and 2007, $12.3 million and $11.6 million, respectively, is included in Deferred credits & other liabilities and represents costs directly charged to the Company that is yet to be funded to Vectren. Cash Management Arrangements The Company participates in Vectren’s centralized cash management program.See Note 6 regarding long-term and short-term intercompany borrowing arrangements. Guarantees of Parent Company Debt Vectren’s three operating utility companies, Southern Indiana Gas Company, Inc., Indiana Gas, and Vectren Energy Delivery of Ohio, Inc. are guarantors of Utility Holdings’ $515 million in short-term credit facilities, of which approximately $192 million is outstanding at December 31, 2008, and Utility Holdings’ $823 million unsecured senior notes outstanding at December 31, 2008.The guarantees are full and unconditional and joint and several, and Utility Holdings has no subsidiaries other than the subsidiary guarantors. Miller Pipeline Corporation Miller Pipeline Corporation (Miller), a wholly owned subsidiary of Vectren, performs natural gas and water distribution, transmission, and construction repair and rehabilitation primarily in the Midwest and the repair and rehabilitation of gas, water, and wastewater facilities nationwide.Miller’s customers include Indiana Gas.Fees paid by Indiana Gas totaled $26.8 million in 2008 and $31.4 million in 2007.Amounts owed to Miller at December 31, 2008 and 2007 are included in Payables to other Vectren companies. Income Taxes Vectren files a consolidated federal income tax return.Pursuant to an intercompany tax sharing agreement and for financial reporting purposes, Indiana Gas’ current and deferred tax expense is computed on a separate company basis.Current taxes payable/receivable are settled with Vectren in cash.The liability method of accounting is used for income taxes under which deferred income taxes are recognized to reflect the tax effect of temporary differences between the book and tax bases of assets and liabilities at currently enacted income tax rates.Significant components of the net deferred tax liability follow: At December 31, (In thousands) 2008 2007 Non-current deferred tax liabilities (assets): Depreciation & cost recovery timing differences $ 94,778 $ 81,751 Regulatory assets recoverable through future rates 10,693 10,255 Regulatory liabilities to be settled through future rates (3,136 ) (2,616 ) Employee benefit obligations (6,956 ) (5,214 ) Other – net 5,350 4,087 Net non-current deferred tax liability 100,729 88,263 Current deferred tax liabilities (assets): Deferred fuel costs - net 4,710 (37 ) Other – net (2,527 ) (2,042 ) Net deferred tax liability $ 102,912 $ 86,184 -13- Table of Contents At December 31, 2008, and 2007, investment tax credits totaling $0.7 million and $1.2 million, respectively, are included in Deferred credits and other liabilities.These investment tax credits are amortized over the lives of the related investments. A reconciliation of the federal statutory rate to the effective income tax rate follows: Year Ended December 31, 2008 2007 Statutory rate 35.0 % 35.0 % State & local taxes, net of federal benefit 5.3 6.2 Amortization of investment tax credit (0.7 ) (1.3 ) Adjustment to federal income tax accruals & other, net 1.0 6.3 Effective tax rate 40.6 % 46.2 % The components of income tax expense and utilization of investment tax credits follow: Year Ended December 31, (In thousands) 2008 2007 Current: Federal $ 3,844 $ 12,781 State 4,753 4,645 Total current taxes 8,597 17,426 Deferred: Federal 15,444 5,171 State 1,270 1,181 Total deferred taxes 16,714 6,352 Amortization of investment tax credits (433 ) (646 ) Total income taxes $ 24,878 $ 23,132 Accounting for Uncertainty in Income Taxes On January 1, 2007, the Company adopted FASB Interpretation No. 48 (FIN 48) “Accounting for Uncertainty in Income Taxes” an interpretation of SFAS 109, “Accounting for Income Taxes.” FIN 48 prescribes a recognition threshold and measurement attribute for financial statement recognition and measurement of tax positions taken or expected to be taken in an income tax return. FIN 48 also provides guidance related to reversal of tax positions, balance sheet classification, interest and penalties, interim period accounting, disclosure and transition. The Company records interest and penalties associated with uncertain tax positions in income taxes. The adoption of FIN 48 did not have a material impact on the Company, and activity related to uncertain tax positions since adoption has also been insignificant. Indiana Gas does not file federal or Indiana state income tax returns separate from those filed by its parent, Vectren Corporation.The Internal Revenue Service (IRS) has conducted examinations of Vectren’s U.S. federal income tax returns for tax years through December 31, 2005. The State of Indiana, Vectren’s primary state tax jurisdiction, has conducted examinations of state income tax returns for tax years through December 31, 2002.The statutes of limitations for assessment of federal and Indiana income tax have expired with respect to tax years through 2002. -14- Table of Contents 5. Transactions with ProLiance Holdings, LLC ProLiance Holdings, LLC (ProLiance), a nonutilityenergy marketing affiliate of Vectren and Citizens Energy Group (Citizens), provides services to a broad range of municipalities, utilities, industrial operations, schools, and healthcare institutions located throughout the Midwest and Southeast United States.ProLiance’s customers include Vectren’s Indiana utilities and nonutility gas supply operations as well as Citizens’ utilities.ProLiance’s primary businesses include gas marketing, gas portfolio optimization, and other portfolio and energy management services.
